Citation Nr: 1507939	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971, with service in Vietnam from February 1970 to January 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Waco, Texas and Houston, Texas, respectively.  Jurisdiction remains with the RO in Waco, Texas.  

The Veterans Benefits Management System (VBMS) electronic claims file only contains a November 2014 brief, and the Virtual VA file contains additional VA treatment records.  Based on the RO's discussion of the relevant evidence in the June n2013 Supplemental Statement of the Case, the RO considered the additional treatment records.


FINDINGS OF FACT

1.  In a June 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right lower extremity peripheral neuropathy.  The Veteran did perfect an appeal of this denial or submit new and material evidence within one year.

2.  The evidence received since the June 2009 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.

3.  Peripheral neuropathy of the lower extremities did not manifest during active service, within one year of separation from service, was not otherwise related to active service, and was not caused or aggravated by the Veteran's service-connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The June 2009 rating decision that denied the claim for entitlement to service connection for right lower extremity peripheral neuropathy is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the June 2009 rating decision is new and material, and the claim of service connection for peripheral neuropathy, right lower extremity is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Peripheral neuropathy of the lower extremities was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

The RO denied the Veteran's claim of service connection for peripheral neuropathy, right lower extremity in a June 2009 rating decision.  The RO found that there was no evidence of diabetic peripheral neuropathy, and as such, no proof of a presently existing peripheral neuropathy, right lower extremity disability resulting from military service.  The Veteran filed a NOD and the RO issued a SOC, but the Veteran did not file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show good cause for his failure to file a formal appeal.  There was also no new and material evidence received within one year.  Therefore, the June 2009 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.156(b), 20.1103.

The evidence received since this rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In particular, VA treatment records have been obtained that indicate diagnoses of peripheral neuropathy associated with diabetes mellitus, and specifically, that he had burning and numbness in his feet from his diabetes mellitus.  See, e.g., August 2012 VA treatment record.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include the existences of a current disability, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for peripheral neuropathy of the right lower extremity is reopened.

The Board notes that, in regard to the claim of service connection for peripheral neuropathy of the left lower extremity, the RO denied the Veteran's claim in an August 2010 rating decision on the basis that a chronic disability had not been diagnosed.  Within one year of the issuance of rating decision, in March 2011, the Veteran submitted private treatment records, to include from December 2010, that contained a diagnosis of neuropathy with dysesthesia.  Accordingly, the Board finds that the August 2010 rating decision was not final as new and material evidence had been received within one year of the rating decision.  38 U.S.C.A. § 7105.  

Additionally, as the RO reopened the claim for right lower extremity peripheral neuropathy and consider the issue on the merits in the 2011 rating decision, there is no prejudice in the Board proceeding to decide this appeal on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).


Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with notification letters in June 2010 and March 2011, prior to the initial decisions for the claims for service connection for peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity, respectively.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  To the extent that there may be some outstanding service treatment records, the Board does not find it necessary to attempt to obtain those records.  Initially, VA requested that all of the Veteran's service medical records be furnished in March 1991.  The request had a notation that the entrance and separation physicals were enclosed, but there were no other "meds" on file.  Further, the Veteran's argument is that he has peripheral neuropathy due to his diabetes mellitus, which had its onset in around July 2007, over thirty years after separation.  Therefore, there is no reasonable possibility that any potentially outstanding service treatment records would assist the Veteran in his claim.  Additionally, certain VA treatment records were not obtained; but in a November 2008 memorandum, the RO indicated the attempts taken to obtain the records, which comply with its' regulatory duties.  Additionally, the Veteran was notified of the unavailability of the VA records.  The Veteran also has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was afforded VA examinations in May 2009, August 2011, and June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports, when taken together, are adequate to decide the case because they are predicated on an examination and a review of the claims file, and a review of the Veteran's post-service medical records documenting his medical history and any complaints.  The opinions also sufficiently address the central medical issues and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system (such as peripheral neuropathy) are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (peripheral neuropathy), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).   Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310; 71 Fed. Reg. 52744-47 (Sept. 7, 2006).

The Veteran contends that he has peripheral neuropathy due to his service-connected diabetes mellitus.  See e.g., January 2011 claim.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for peripheral neuropathy of the lower extremities.

The Veteran's separation examination from service in January 1971 reveals that his neurologic system and lower extremities were normal.    

Private treatment records dated in October 1978 document symptoms of pain, numbness, tingling, and burning sensations in the lower extremities associated with his low back disorder.  Specifically, it was noted that the Veteran had radicular pain in his leg related to a back injury in October 1978; radicular pain in the right leg in December 1981; low back and left lower extremity pain due to irritative lumbosacral radiculopathy in March 1986; numbness down both legs, especially the right leg associated with low back pain in June 1990; and numbness in the right leg and a stabbing sensation and burning in the left leg associated with back pain in September 1995.

An assessment of new onset of type II diabetes mellitus was noted in July 2007 and a diagnosis of type II diabetes mellitus was rendered in November 2007.  

The Veteran was afforded a VA examination in May 2009.  The examiner opined that there was no evidence of peripheral neuropathy or diabetes mellitus.  The examiner noted that the glucose test was normal and the neurological examination was normal.  When taking the Veteran's medical history, the Veteran reported no symptoms in the right lower extremity, but some symptoms in the left lower extremity, which began immediately after his left hip surgery.  

An August 2010 private treatment record contained a complaint of left leg and foot pain since the hip replacement surgery.  A September 2010 private treatment record contained a complaint of numbness and dysesthesia and left lower extremity distally since the hip replacement in 2007.  It was noted that the Veteran developed a broken hip in 2006 and underwent multiple surgeries, including a hip replacement in 2007, and that it was immediately after surgery that the Veteran noted the numbness and dysesthesia in his left foot.  The physician rendered a diagnosis of motor and sensory generalize polyneuropathy left foot numbness, probably a mononeuritis multiplex from hip surgery years ago.  

In January 2011, the Veteran was provided a clinical diagnosis of diabetes and the Veteran was instructed to regulate his diet, to exercise, and was prescribed medication.  

The Veteran was granted service connection for diabetes mellitus, effective on January 20, 2011, the date in which the medical evidence of record first documented findings diagnosing diabetes.  See September 2011 rating decision.  

The Veteran was afforded a VA examination in August 2011.  The examiner concluded that the Veteran did not have peripheral neuropathy and did not have peripheral neuropathy related to his diabetes mellitus.  The examiner explained that the evaluation by the Veteran's private neurologist, including electromyography and nerve conduction testing, showed a diagnosis of mononeuritis multiplex of the left lower extremity due to the previous hip surgery.   The examiner noted that this was not consistent with a diabetic neuropathy nor was it caused by diabetes mellitus.  

An August 2012 VA treatment record contained a notation of diabetes mellitus with associated peripheral neuropathy.  It also contained a notation that the Veteran experienced burning and numbness in the feet from diabetes, but that the pain was severe not enough for him to want to take medication.  

The Veteran was afforded a VA examination in June 2013 for diabetes mellitus and for peripheral neuropathy associated with diabetes mellitus.  At the diabetes mellitus examination, the examiner did not render a diagnosis of diabetes mellitus, but instead reported that the Veteran had impaired fasting glucose.  The examiner stated that the Veteran reported a diagnosis of peripheral neuropathy related to diabetes while he was in Fort Worth.  The examiner noted that, even though the Veteran's blood sugar was well controlled, the Veteran reported that he had neuropathy.  The examiner also stated that it was unclear how the Veteran was diagnosed with diabetes mellitus as there were no laboratory findings that indicated that the Veteran met the criteria for diabetes mellitus.  

At the examination for peripheral neuropathy, the Veteran reported that he began having numbness and tingling in both of his feet around 2010; worse in the right foot than in the left foot.  He explained that it felt like the arch and ball of the foot had something sharp raked across it.  The Veteran reported a dull pain which was intermittent and that he would get cramps in his lower legs after mowing the yard and cramps in his back of his legs at night.  He also indicated that he did not believe that his back or hip had any effect on his neuropathy and that he had a history of childhood polio which affected both his lower extremities.  The examiner reviewed the Veteran's medical records and noted that the Veteran was seen by a private neurologist in December 2010 who indicated that the Veteran had hyperesthesia below the left ankle and that his mononeuritis was likely related to a previous left hip surgery.  The examiner also acknowledged notes from VA treatment records that suggested that the Veteran had peripheral neuropathy.  

The examiner reported that the Veteran had been diagnosed with diabetic peripheral neuropathy in 2010 and marked the box that the Veteran had symptoms attributable to diabetic peripheral neuropathy; however, the examiner also marked the box indicating that the Veteran did not have lower extremity diabetic peripheral neuropathy.  The examiner provided that the December 2010 electromyography testing from a private neurologist indicated hyperesthesia below the left ankle and suggested that there was a mononeuritis from his left hip surgery, not consistent with diabetes mellitus.  After an examination and review of the evidence of record, the examiner opined that the claimed peripheral neuropathy was less likely than not proximately due to or the result of the service connected diabetes mellitus.  The examiner noted that the Veteran had three back surgeries, left hip surgery, and had a diagnosis of hereditary hemochromatosis, which he was a carrier for without an active disease.  The examiner noted that a diagnosis of peripheral neuropathy was added to the Veteran's problem list and diagnosed in May and August 2012; then, when the Veteran arrived at Temple and resumed care there, he was taken off metformin as his blood sugar was normal without any medication.  

The examiner explained that the Veteran's sensory examination was inconsistent with a stocking distribution as he had intermittent symptoms whereas diabetic neuropathy patients have continual pain, tingling, and numbness, which is usually similar on both limbs.  Additionally, diabetic peripheral neuropathy symptoms are continuous where the Veteran reported one limb worse than the other and intermittent.  The examiner determined that it is more likely that the sensory changes in the lower extremities were related to the previous back surgery, left hip surgery, and hemochromatosis and not to his impaired fasting glucose with hgbalc of 5.5.  The examiner further noted that, in a medical research article abstract, it was reported that idiopathic hemochromatosis was genetically determined impairment in control of iron absorption that resulted in excessive parenchymal iron deposition, particularly in the liver, with other associated symptoms that may include peripheral neuropathy.  

On review, the Board concludes that to the extent that the Veteran has peripheral neuropathy, it did not manifest in service or for many years thereafter.  Significantly, the clinical evaluation at separation showed that the Veteran's lower extremities and neurologic examination was normal.  The Veteran does not assert that his symptoms began during service or within one year.  The post-service evidence shows that the Veteran's diabetes mellitus did not manifest until July 2007 and the first instance that peripheral neuropathy was added to the Veteran's problem list was after his diagnosis of diabetes mellitus.  To the extent that the post-service records show complaints of pain, tingling, numbness, and burning beginning in 1978, those symptoms manifested over a year after separation and were attributed to the Veteran's low back condition.  See October 1978 treatment record.  Furthermore, the Veteran contends that his peripheral neuropathy did not have its onset until 2010, almost forty years after separation.  These considerations weigh against a finding of an onset during service or within close proximity thereto.  Similarly, there is no medical or lay evidence that links the claimed peripheral neuropathy to an event or incident in service.  Thus, the evidence weighs against entitlement to service connection for peripheral neuropathy on a direct or presumptive basis.  

The Board has also considered whether the Veteran's peripheral neuropathy was related to exposure to Agent Orange.  A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.307(d).  Here, the Veteran served in Vietnam between February 1970 and January 1971 and is therefore presumed to have been exposed to Agent Orange. 

In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include early-onset peripheral neuropathy if manifested to a compensable degree within one year of the last date the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii); Final Rule, Diseases Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763-54766 (2013) (effective Sept. 6, 2013).  Changes to this regulation regarding peripheral neuropathy, which took effect during the pendency of the Veteran's claim, do not have a bearing on the outcome in this case.  Under the amendments, peripheral neuropathy must still manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection.  78 Fed. Reg. 54763-54766 (2013) (effective Sept. 6, 2013).  As discussed above, the evidence does not show, and the Veteran does not contend, that he developed peripheral neuropathy within one year of his herbicide exposure.  Instead, both he and the evidence suggest that his claimed disorder began multiple years after separation from service.

In addition to the lack of evidence showing that peripheral neuropathy manifested during service, within close proximity thereto, or is otherwise related to the Veteran's military service, the weight of the evidence of record does not link any peripheral neuropathy to the service-connected diabetes mellitus.  

Significantly, the Veteran's private treatment records and the VA medial opinions weigh against such a finding.  These opinions and statements have attributed symptoms of tingling, numbness, and burning in the lower extremities to the Veteran's low back disorder, left hip disorder, and hemochromatosis.  See e.g., September 2010 treatment record; June 2013 VA examination report.  The Board finds the June 2013 VA examiner's opinion to be of significant probative value as the examiner explained, based on medical principles and the Veteran's credible lay statements, why the Veteran's intermittent symptoms that were more severe in one extremity than the other were not consistent with a diabetic peripheral neuropathy.  The Board affords substantial probative weight to all these opinions, taken together, as they are based on the examiners' review of the claims file, to include the Veteran's contentions and the medical evidence and an accurate characterization of the evidence of record, and they are supported by detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).

The fact that the examiner did not explicitly state that the claimed peripheral neuropathy was not aggravated by the service-connected diabetes mellitus does not render the opinion inadequate.  Read as a whole, the June 2013 examination report provides that the claimed peripheral neuropathy was not in any way related to or aggravated by the diabetes mellitus.  Specifically, the examiner indicated that he did not find that the Veteran even had diabetes mellitus and that the lower extremity symptoms were attributable to other known causes.  See Chavez v. McDonald, No. 13-2886, 2014 WL 4662475 (mem dec, Lance, J. Sept. 22, 2014) (noting that in a secondary service connection claim the opinion was adequate even though it did not specifically say "not aggravated," because, read as a whole, it encompassed aggravation); El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (considering the possibility that language in a medical opinion could be considered to address aggravation without specifically using that word, but rejecting the argument on the facts of that case); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (providing that single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

To the extent that the June 2013 examiner marked the box indicating that the Veteran had symptoms attributable to diabetic peripheral neuropathy, the Board finds that, based on the examination report as a whole which contained an extensive discussion of why the Veteran's symptoms were not attributable to diabetic peripheral neuropathy, the demarcation merely indicated that the Veteran reported symptoms of intermittent pain, paresthesia and/or dysesthesias, and numbness, not that that the symptoms were attributable to diabetic neuropathy.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record). 

The Board has also considered the notation in the Veteran's treatment records of peripheral neuropathy, diabetic peripheral neuropathy, and that he experienced burning and numbness in his feet from diabetes.  See, e.g., August 2012 VA treatment record.  The Board finds that the specific, reasoned opinions of the May 2009, August 2011, and June 2013 VA examiners are of greater probative weight than the general notations which were provided without any rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Similarly, the Board has considered the Veteran's and his representative's lay statements that the Veteran has peripheral neuropathy that was caused or aggravated by his diabetes mellitus.  The Veteran is competent to report as to the observable symptoms he experiences, and is also competent to report what his physician has told him.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, competence must be distinguished from probative weight.  Here, the Board finds the Veteran's statements to be no more probative than the notations in the VA treatment records that documented that Veteran had diabetic peripheral neuropathy, and those notations have been determined to be of less probative value the specific and reasoned opinions of the VA examiners.  Additionally, the Veteran is not competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal neurological processes; the Veteran has not contended, and the evidence does not show that he has the medical expertise to provide such opinions.  Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for peripheral neuropathy of the right lower extremity is reopened.

Service connection for peripheral neuropathy of the lower extremities is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


